UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6187



CHRISTOPHER JAMES FORDHAM,

                                            Plaintiff - Appellant,

          versus

SERGEANT NOWELL; SERGEANT MILES; DR. ANDERSON,

                                           Defendants - Appellees,

          and

RANDALL LEE; WILLIAM MAYO, Sergeant; A. JONES,
Sergeant; SERGEANT HERBERT; H. L. DEBROW;
R. N. C. BARROW; R. N. WILLIAMS; S. LYNCH; ANN
EMERY; SERGEANT CHARLES,

                                                        Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, District
Judge. (CA-94-473-5-BR)


Submitted:   July 23, 1996                 Decided:   July 31, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Christopher James Fordham, Appellant Pro Se. William Dennis Worley,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Fordham v. Lee,
No. CA-94-473-5-BR (E.D.N.C. Jan. 18, 1996). We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2